Filed 12/19/22 P. v. Marin CA2/3
(opinion on remand from Supreme Court)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B308620

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. BA071960)
           v.

  CORINA MARIN,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Renée F. Korn, Judge. Remanded with
direction.
      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and Ryan M. Smith, Deputy
Attorneys General, for Plaintiff and Respondent.
                     _________________________
       In 1994, a jury convicted Corina Marin (Marin) of first-
degree murder and found true the special circumstance allegation
that the murder was committed while she was engaged in the
commission of robbery. She was sentenced to life without the
possibility of parole. On direct appeal we affirmed Marin’s
conviction. (People v. Marin (Feb. 5, 1996, B086974) [nonpub.
opn.].)
       Following our affirmance, Marin petitioned for
resentencing under Penal Code1 section 1170.95.2 Based on then-
existing law, the trial court denied her request, concluding she
was either the actual killer, a direct aider and abettor to the
murder, or she was a major participant in the underlying crime
who acted with reckless indifference to human life. On October
28, 2021, this court affirmed the trial court’s denial of relief.
(People v. Marin (Oct. 28, 2021, B308620) [nonpub. opn.].) Marin
petitioned for review.
       On January 5, 2022, our Supreme Court granted review
and has now transferred the matter back to this court with
directions to vacate our decision and reconsider the cause in light
of People v. Strong (2022) 13 Cal.5th 698 (Strong).
        The parties agree Strong requires we reverse the superior
court’s order denying Marin’s petition for resentencing on her
murder conviction in count one and that this case should be
remanded to the trial court for issuance of an order to show cause


1
  All further undesignated statutory references are to the Penal
Code.
2
  Effective June 30, 2022, section 1170.95 was renumbered to
section 1172.6 with no change in text. (Stats. 2022, ch. 58 § 10.)



                                 2
under section 1172.6, subdivision (c) and further proceedings
under subdivision (d) of section 1172.6. We agree.3
                           BACKGROUND
       On November 30, 1992, Guillermo Villa was found dead,
lying in a pool of blood, in his home. He was 87 years old. Villa
suffered a fractured larynx due to strangulation, blunt force
trauma to both eyes, a broken cheekbone, eight broken ribs on his
right side and three broken ribs on his left side, hemorrhaging
under his scalp on both sides of his head, five or six puncture
wounds to his forehead, and defensive wounds to his left hand,
wrist, knuckles and fingers. Some of his teeth were knocked out.
A belt was around his neck. The coroner determined Villa died of
multiple traumatic injuries and manual strangulation. The
motive for Villa’s murder appeared to be robbery. He was known
to keep sizable amounts of cash in large denominations. Backing
up this theory was the discovery his wallet was missing, and one
of the bedrooms had been ransacked.
       Investigators quickly zeroed in on Marin as a suspect.
Marin’s mother lived in a house belonging to Antonio Garcia,
Villa’s brother-in-law. Garcia’s home abutted that belonging to
Villa. On the day of Villa’s death, Marin asked him to lend her
money. Villa gave her $8.00. Later that day, Marin was seen on
a corner four blocks from Villa’s house. A neighbor saw her
across the street from Villa’s house about one and a half hours
after the murder.


3
 The background is from the prior opinion in this matter, People
v. Marin (Oct. 28, 2021, B308620) [nonpub. opn.], of which we
have taken judicial notice by our own motion. (Evid. Code, §§
451, 459.)



                                3
       On November 30, 1992, the day Villa was murdered,
investigators located Marin at an abandoned house near Villa’s
home. The soles of her shoes and tread design matched a shoe
print on Villa’s chest and shoe prints on Villa’s clothes. Blood
stains on her shoes shared Villa’s genetic markers.
       When, during her arrest, Marin was escorted to a
bathroom, she was observed removing a $100 bill from her
vagina. Asked if anyone else was involved, and if she wanted to
talk, Marin said, “What for? I’ll still be in jail. We get the same
anyhow.”
       Marin was charged with murdering Villa. A jury convicted
her of first-degree murder with a true finding of robbery-murder
special circumstance (§§ 187, subd. (a), 190.2, subd. (a)(17); count
1), and two counts of robbery (§ 211; counts 3 & 4). It was further
alleged under a felony-murder theory that the murder was
committed during the commission of a robbery and burglary.
       Marin was sentenced to life without the possibility of
parole. As previously noted, her sentence was affirmed by this
court.
       On April 17, 2019, Marin filed a petition pursuant to
section 1170.95, asserting she could not be then-convicted of
murder due to statutory changes made by Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill 1437). The trial court found
Marin failed to make a prima facie showing she was entitled to
relief because the record showed she was either the actual killer,
or a direct participant in the underlying felonies or a major
participant acting with reckless indifference to human life. We
affirmed the decision of the trial court. Marin petitioned to the
California Supreme Court.




                                 4
       The Supreme Court granted Marin’s petition for review,
and on October 26, 2022, remanded the matter back to our court
with directions to vacate our decision and reconsider the cause in
light of Strong, supra, 13 Cal.5th 698. Strong concluded that a
special circumstance finding predating People v. Banks (2015) 61
Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522
(Clark), both of which substantially narrowed and clarified the
class of defendants who are major participants acting with
reckless indifference to human life during a felony, does not
preclude eligibility for resentencing. As we now explain and as
the People concede, remand is now required.
                            DISCUSSION
       Senate Bill 1437, which took effect on January 1, 2019,
limited accomplice liability under the felony-murder rule and
eliminated the natural and probable consequences doctrine as it
relates to murder. (People v. Gentile (2020) 10 Cal.5th 830, 842–
843.) As relevant here, Senate Bill 1437 amended the felony-
murder rule by adding section 189, subdivision (e) which provides
that a participant in the perpetration of qualifying felonies is
liable for felony murder only if the person: 1) was the actual
killer; 2) was not the actual killer, but with the intent to kill,
acted as a direct aider and abettor; or 3) the person was a major
participant in the underlying felony and acted with reckless
indifference to human life, as described in section 190.2,
subdivision (d). (Gentile, at p. 842.)
       Senate Bill 1437 also renumbered section 1170.95 as
1172.6, and added subdivision (c), which created a procedure
whereby persons convicted of murder under a now-invalid felony-
murder theory may petition for vacation of their convictions and
obtain resentencing. A defendant is eligible for relief under




                                5
section 1172.6 if the defendant meets three conditions: 1) the
defendant must have been charged with murder under a theory
of felony-murder 2) the defendant must have been convicted of
first or second degree murder, and 3) the defendant could no
longer be convicted of first or second degree murder because of
changes to sections 188 and 189, effectuated by Senate Bill 1437.
(§ 1172.6, subd. (a).) If the petitioner makes a prima facie
showing of entitlement to relief, the trial court shall issue an
order to show cause (§ 1172.6, subd. (c)) and hold an evidentiary
hearing at which the prosecution bears the burden of proving
“beyond a reasonable doubt, that the petitioner is guilty of
murder or attempted murder” under the law as amended by
Senate Bill 1437. (§ 1172.6, subd. (d)(3).)
       Marin has challenged the trial court’s order denying her
petition on the ground it erred when it found she was ineligible
for resentencing based on the jury’s special circumstance finding,
even though they predated the Supreme Court’s decisions in
Banks and Clark.
       In Strong, supra, 13 Cal.5th at pages 719–720, our high
court determined that a true finding on a felony-murder special
circumstances allegation, decided before the decisions Banks and
Clark does not serve to preclude, as a matter of law, resentencing
relief under Penal Code section 1172.6 (formerly section 1170.95,
enacted by Senate Bill 1437). The Court reasoned that both
Banks and Clark represented the type of significant change in
the law traditionally found to warrant a re-examination of
earlier, litigated decisions. Thus, pre-Banks and Clark felony-
murder special circumstance findings do not preclude relief at the
prima facie stage of the resentencing procedure under section
1172.6, subdivision (c). Marin falls within that category of cases.




                                6
Therefore, pursuant to Strong, she is entitled to an evidentiary
hearing under section 1172.6, subdivision (d)(3).
                          DISPOSITION
       The order denying Corina Marin’s petition for resentencing
as to her murder conviction in count one is reversed, and the
matter is remanded with direction to the trial court to appoint
new counsel for her, to issue an order to show cause, and to
conduct an evidentiary hearing in accordance with Penal Code
section 1172.6, subdivision (d)(3).
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          BENKE, J.*

We concur:




             EDMON, P. J.




             EGERTON, J.




*
 Retired Justice of the Court of Appeal, Fourth District, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                7